Exhibit 10.14

 

LOGO [g48674avanex_logo.jpg]

 

October 25, 2002

 

Jaime Reloj

 

RE: PROMOTION

 

Dear Jaime:

 

I am pleased to confirm your promotion with Avanex (the “Company”) to the
position of Vice President, Sales and Product Marketing. This is a full-time,
regular, exempt position of considerable responsibility, integral to our
continued business development and success. In this position you will be
expected to devote your full business time, attention and energies to the
performance of your duties with the Company.

 

The specific terms of your new position are as follows:

 

Base Salary: You will be compensated at a bi-weekly rate of $7,307.70, paid
every other Friday, in accordance with the Company’s normal payroll procedures.
(This represents an equivalent annual rate of pay of $190,000.00).

 

Your new base salary and the Sales Commission Bonus Program outlined below
constitute your entire cash compensation package and shall replace any prior
bonus and/or automobile allowance payments which you may have been eligible to
receive in your prior position.

 

Sales Commission Bonus Program: For fiscal year 2003, you will be eligible to
participate in a sales commission bonus program, in lieu of any other incentive
bonus program offered to senior executives. Any sales commission bonus payments
under this program will be made quarterly, following the close of each quarter.
In general terms, we anticipate that the amount of the quarterly commission and
bonus payment will equal fifty (50) percent of your quarterly base salary, if
performance results meet AOP target levels. Specific terms of the sales
commission bonus program will be defined in a separate document, to be provided
to you at a later date.

 

Effective Date: The effective date of your promotion was October 7, 2002.

 

Work Location: Your place of work will continue to be our offices in Fremont,
California. Frequent business travel, including international travel, is
expected in connection with your job duties and responsibilities. You will be
reimbursed for reasonable business travel expenses as

 



--------------------------------------------------------------------------------

LOGO [g48674avanex_logo.jpg]

 

Jaime Reloj

October 25, 2002

Page 2

 

approved by the President and CEO and in accordance with the Company’s travel
and expense reimbursement policies.

 

Reporting: You will report to Paul Engle, President and CEO.

 

Benefits: As a fulltime, regular Company employee, you will continue to be
eligible to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other employees of the
Company, including, without limitation, the Company’s group medical, dental,
vision, disability, life insurance, and flexible-spending account plans, subject
to the terms of those plans. You should note that the Company reserves the right
to cancel or change the benefit plans and programs it offers to its employees at
any time.

 

At-Will Employment: You should be aware that your employment with the Company
will continue to be “at-will” employment. As you know, this means that your
employment relationship with the Company may be terminated at any time with or
without notice, with or without good cause or for any or no cause, at either
party’s option. You understand and agree that neither your job performance nor
promotions, commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of your at-will employment with the Company.

 

Conflict of Interest: As a condition of your promotion, you will continue to be
subject to the Company’s policies, including the conflict of interest policy. As
you are aware, the conflict of interest policy requires that, during the term of
your employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company.

 

In accepting this promotion, you are reaffirming your representation to us that
(a) you are not a party to any employment agreement or other contract or
arrangement which prohibits your full-time employment with the Company, (b) you
do not know of any conflict which would restrict your employment with the
Company and (c) you have not and will not bring with you to your employment with
the Company any documents, records or other confidential information belonging
to former employers. We ask that, if you have not already done so, you disclose
to the Company any and all agreements or understandings that may affect your
eligibility to continue to be employed by the Company or limit the manner in
which you may be employed.

 



--------------------------------------------------------------------------------

LOGO [g48674avanex_logo.jpg]

 

Jaime Reloj

October 25, 2002

Page 3

 

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement: As a condition of your promotion, you will continue to be subject to
your Employment, Confidential Information, Invention Assignment and Arbitration
Agreement including any amendments to the arbitration provision therein. As you
are aware, such agreements require, among other provisions, the assignment of
patent rights to any invention made during your employment at Avanex and
non-disclosure of proprietary information, as well as the arbitration of certain
employment-related disputes. You will also be required to sign an acknowledgment
that you have read and understand the Company policies and procedures (as set
forth on the Company’s Outlook “Public Files” system or other similar electronic
system that the Company may designate), and you will be expected to abide by all
Company policies and procedures.

 

Indemnification Agreement: The Company will offer you the opportunity to become
a party to its standard form of indemnification agreement for officers and
directors.

 

General: This letter, along with the other aforementioned employment-related
agreements and any stock option agreements between you and the company issued in
connection with prior stock option grants, set forth the terms of your
employment with the Company and supersede in their entirety any and all prior
agreements and understandings concerning your promotion and your continued
employment relationship with the Company, whether written or oral. The terms of
this letter may only be amended, canceled or discharged in writing signed by an
authorized representative of the Company and by you.

 

Governing Law: This letter shall be governed by the internal substantive laws,
but not the choice of law rules, of the State of California. You hereby agree to
exclusive personal jurisdiction and venue in the state and federal courts of the
state of California.

 

Severability: In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
letter shall continue in full force and effect without such provision.

 

To indicate your acceptance of the terms of your promotion, please sign and date
this letter in the space provided below and return it to Human Resources. A
duplicate original is enclosed for your records.

 

Jaime, congratulations again on your promotion. We sincerely feel that your
promotion can provide you with the opportunity to achieve rewarding results for
both you and the Company, and we look forward to your contributions.

 



--------------------------------------------------------------------------------

LOGO [g48674avanex_logo.jpg]

 

Jaime Reloj

October 25, 2002

Page 4

 

Sincerely,

/s/    PAUL ENGLE        

Paul Engle

President and CEO

 

Accepted:

  /s/    JAIME RELOJ              

Date:

 

10-25-02

 

Enclosures

Duplicate Promotion Letter

 